Name: Council Decision (EU) 2019/835 of 8 April 2019 on the conclusion, on behalf of the European Union and its Member States, of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  cooperation policy;  international affairs;  Africa;  regions and regional policy
 Date Published: 2019-05-24

 24.5.2019 EN Official Journal of the European Union L 138/1 COUNCIL DECISION (EU) 2019/835 of 8 April 2019 on the conclusion, on behalf of the European Union and its Member States, of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(6)(a) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part (2) (the Agreement), was signed in Luxembourg on 25 June 2001. The Agreement entered into force on 1 June 2004. (2) The Republic of Croatia became a Member State of the European Union on 1 July 2013. (3) In accordance with Article 6(2) of the Act of Accession of the Republic of Croatia, the accession of the Republic of Croatia to the Agreement is to be agreed by means of a protocol to the Agreement concluded between the Council, acting unanimously on behalf of the Member States, and the Arab Republic of Egypt. (4) On 14 September 2012, the Council authorised the Commission to open negotiations with the Arab Republic of Egypt. The negotiations were successfully concluded. (5) In accordance with Council Decision (EU) 2017/768 (3), the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Croatia to the European Union has been signed on behalf of the Union and its Member States in Brussels on 10 April 2017. (6) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Croatia to the European Union, is hereby approved on behalf of the Union and its Member States (4). Article 2 The President of the Council shall, on behalf of the Union and its Member States, give the notification provided for in Article 8(1) of the Protocol, in order to express the consent of the Union and its Member States to be bound by the Protocol (5). Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 8 April 2019. For the Council The President F. MOGHERINI (1) Consent of 12 March 2019 (not yet published in the Official Journal). (2) OJ L 304, 30.9.2004, p. 39. (3) OJ L 115, 4.5.2017, p. 1. (4) The text of the Protocol has been published in OJ L 115 of 4.5.2017 together with the decision on its signature. (5) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.